United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                                                                April 23, 2003
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                                                                   Clerk


                              No. 02-51192
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

MIGUEL TISCARENO-REYES,
also known as Javier Miguel Sanchez-Reyes,

                                           Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                     USDC No. EP-02-CR-908-ALL-PRM
                          --------------------


Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Miguel Tiscareno-Reyes appeals the sentence imposed

following his guilty plea conviction of being found in the United

States after deportation/removal in violation of 8 U.S.C. § 1326.

He contends that the sentence is invalid because it exceeds the

two-year maximum term of imprisonment prescribed in 8 U.S.C.

§ 1326(a).     Tiscareno-Reyes complains that his sentence was

improperly enhanced pursuant to 8 U.S.C. § 1326(b).       He argues

that the sentencing provision is unconstitutional.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-51192
                                 -2-

Alternatively, Tiscareno-Reyes contends that 8 U.S.C. § 1326(a)

and 8 U.S.C. § 1326(b) define separate offenses.      He argues that

the prior conviction that resulted in his increased sentence was

an element of a separate offense under 8 U.S.C. § 1326(b) that

should have been alleged in his indictment.

       In Almendarez-Torres v. United States, 523 U.S. 224, 235

(1998), the Supreme Court held that the enhanced penalties in

8 U.S.C. § 1326(b) are sentencing provisions, not elements of

separate offenses.    The Court further held that the sentencing

provisions do not violate the Due Process Clause.      Id. at 239-47.

Tiscareno-Reyes acknowledges that his arguments are foreclosed by

Almendarez-Torres, but asserts that the decision has been cast

into doubt by Apprendi v. New Jersey, 530 U.S. 466, 490 (2000).

He seeks to preserve his arguments for further review.

       Apprendi did not overrule Almendarez-Torres.    See Apprendi,

530 U.S. at 489-90; United States v. Dabeit, 231 F.3d 979, 984

(5th Cir. 2000).    This court must follow Almendarez-Torres

“unless and until the Supreme Court itself determines to overrule

it.”    Dabeit, 231 F.3d at 984 (internal quotation marks and

citation omitted).    The judgment of the district court is

AFFIRMED.

       The Government has moved for a summary affirmance in lieu of

filing an appellee’s brief.    In its motion, the Government asks

that an appellee’s brief not be required.    The motion is GRANTED.

       AFFIRMED; MOTION GRANTED.